52 F.3d 309NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
UNITED STATES of America, Appellee,v.Dolores DICOLOGERO, Defendant, Appellant.United States of America, Appellee,v.Paul J. Bonaiuto, Defendant, Appellant.
Nos. 93-1378, 93-1379.
United States Court of Appeals,First Circuit.
April 25, 1995.

Appeals from the United States District Court for the District of Massachusetts [Hon.  Rya W. Zobel, U.S. District Judge ]
Peter A. Mullin, Assistant United States Attorney, with whom Donald K. Stern, United States Attorney, and Jonathan L. Kotlier, Assistant United States Attorney, were on brief for the United States.
Thomas M. Hoopes for defendant Dolores DiCologero.
William A. Brown for defendant Paul J. Bonaiuto.
D.Mass.
APPEAL DISMISSED.
Before TORRUELLA, Chief Judge, SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
Appellants filed these protective appeals with the express direction that they be dismissed if the government's appeal from their sentences came to naught.  See DiCologero Brief at 26 n.26 ("[D]efendant DiCologero cross appealed for purposes of perceived necessity and potential, future economy.  Should the government's request for relief be denied, the defendant would ask that the Court go no farther.");  Bonaiuto Brief at 21 n.19 ("Bonaiuto was prepared to stand by the verdicts (with difficulty) and sentence....  Should the government's request for relief be denied, [he] would ask that the Court go no farther.")  Because we have today affirmed the district court's downward departures in respect to these defendants, and, thus, affirmed their sentences, see United States v. Rostoff, No. 93-1376 (slip op. at ___) (1st Cir.  April ___, 1995), we honor DiCologero's and Bonaiuto's requests and dismiss their appeals pro forma.


2
Appeals dismissed.